U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
RSD/WSP
NUMBER:
5216.06
DATE:
April 26, 2019

Juvenile Delinquents
/s/
Approved: Hugh J. Hurwitz
Acting Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE
To establish procedures required for juveniles under the age of 18 and those sentenced under
the Federal Juvenile Justice and Delinquency Prevention Act (JJDPA).
The JJDPA (18 U.S.C. §§ 5031 through 5042) specifies the requirements for a juvenile who has
not attained his or her 18th birthday and any juvenile sentenced under the JJDPA as a juvenile
delinquent. The requirements are different for each of three groups of juveniles:
■ those who have not attained their 18th birthday;
■ those who have attained their 18th birthday but have not attained their 21st birthday; and
■ those who have attained their 21st birthday.
a. Summary of Changes.
Policy Rescinded
P5216.05
Juvenile Delinquents (9/1/1999)
Since juveniles are housed in contract juvenile facilities and not in Bureau institutions, the
previous Program Objective relating to juveniles being housed in BOP facilities was removed.

b. Program Objectives. The expected results of this program are:
■ Juveniles under the age of 18 or sentenced under the JJDPA will be placed in institutions or
other facilities in accordance with the JJDPA and this Program Statement.

■ Juveniles will be properly identified and housed while in transit.
■ Disclosure of information and records of juveniles will be restricted to specified persons and
purposes.
■ Juveniles will be placed only in facilities where adequate specialized programs and services are
available to them.
c. Institution Supplement. None required. Should local facilities make any changes outside the
required changes in the national policy or establish any local procedures to implement the national
policy, the local Union may invoke to negotiate procedures or appropriate arrangements.
2. DEFINITION
The term “juvenile” as used in this Program Statement refers to anyone under 21 years old who
has been found delinquent under the JJDPA and anyone under 18 who has been convicted of
violating the United States Code.
3. PLACE OF CONFINEMENT
a. Confinement of a Juvenile Under 18. Any juvenile who has not attained his or her 18th
birthday shall be confined as follows:
1) Limitation. Any juvenile who has not attained his or her 18th birthday normally is to
be placed in a juvenile facility. Title 18 U.S.C. § 5039 states:
“No juvenile committed...to the custody of the Attorney General may be placed or
retained in an adult jail or correctional institution in which he has regular contact
with adults incarcerated because they have been convicted of a crime or are
awaiting trial on criminal charges.”
Juveniles may be placed in facilities for youthful offenders, such as those operated by
the California Youth Authority, where they may have regular contact with youthful
offenders who are serving state-imposed adult sentences.
Placement in a Residential Reentry Center (RRC) which also houses adults is to be
considered only for those juveniles ordered by the court to reside in a RRC as a
condition of probation.
2) Placement Alternatives. A juvenile who has not attained his or her 18th birthday is to
be placed in a juvenile facility which has an appropriate level of programming and
security.

P5216.06

4/26/2019

2

18 U.S.C. § 5039 specifies that, when possible, a juvenile shall be committed:
“[T]o a foster home or community-based facility located in or near the home
community.”
A Bureau institution may not be designated for a juvenile who has not attained his or
her 18th birthday unless that institution can ensure that the juvenile will not have
regular contact with adults. Due to the many requirements for housing them, juveniles
are housed in contract juvenile facilities, not in Bureau institutions.
b. Confinement of 18-to-21 Year-Old Juveniles. Confinement of any juvenile who has
attained his or her 18th birthday but has not attained his or her 21st birthday shall be as follows:
1) For a juvenile who is sentenced as an adult pursuant to 18 U.S.C. § 5032, an institution
must be designated in accordance with the Program Statement Inmate Security
Designation and Custody Classification.
2) For a juvenile who has no federal adult sentences and is found delinquent, placement is
to be in accordance with the procedures in Section 3 for persons under 18.
3) If all concurrent federal adult sentences are less than the juvenile sentence, the inmate
is to be treated as a juvenile for institution designation.
4) If any concurrent federal adult sentence is equal to or greater than the juvenile
commitment, the adult sentence must take precedence for designation of an institution,
and the Bureau must notify the court which imposed the juvenile sentence that the
federal adult sentence is to take precedence regarding institution designation.
5) If there is a consecutive federal adult sentence, the inmate is to continue to be treated as
a juvenile for institution designation while serving the juvenile sentence. When the
juvenile sentence expires, designation is to be accomplished as described in Section 3.
c. Change in Placement. When a juvenile sentenced as an adult attains his or her 18th
birthday or a juvenile sentenced as a juvenile attains his or her 21st birthday:
1) A Bureau institution may be designated, treating that juvenile as an adult, in accordance
with the Program Statement Inmate Security Designation and Custody Classification,
or
2) The juvenile may remain in a contract juvenile facility for continuity of program
participation.

P5216.06

4/26/2019

3

4. PLACEMENT OF A JUVENILE. Juveniles are a special population with special
designation needs. Each should be placed in a facility that provides the appropriate level of
programming and security.
The following factors should be considered when making a placement:
■
■
■
■
■
■
■
■
■

age;
offense behavior, including violence and weapons involved in the offense;
length of commitment;
prior record;
adjustment during prior commitments;
mental and physical health;
special needs;
Central Inmate Monitoring assignments; and
the safety of the community.

The Residential Reentry Manager (RRM) who is responsible for a juvenile facility is
knowledgeable about that facility and can determine if a particular juvenile will fit that
facility’s security and program capabilities.
A RRM requesting a designation for a juvenile shall work with the Management Center
Administrator and other RRMs to identify the most appropriate facility to designate for the
juvenile.
In all cases the Program Statement Central Inmate Monitoring System must be followed.
5. RESOURCES FOR JUVENILES. A variety of resources are available for juveniles.
a. Foster Homes. A foster home may house one or two delinquents, but no more than two, in
a family home, where there may also be natural or adopted children. The home must be statelicensed as a foster home. The foster parents may be a married couple or a single parent.
Because these homes are state licensed and house no more than two delinquents, a Bureau
safety inspection of each home is not required.
The contract for foster care services is with the agency providing the service, not the foster
parents.

P5216.06

4/26/2019

4

b. Juvenile Facilities. Juvenile facilities may be operated by private agencies or units of
government and may be secure or not secure.
1) Secure. The facility is surrounded by a security perimeter, and the juveniles do not have
regular, unescorted access to the community.
2) Not Secure or Community-Based. These two terms are used interchangeably to
describe a facility that is not surrounded by a security fence and/or that allows the
juveniles to have regular, unescorted access to the community.
If an Intergovernmental Agreement is used for facilities operated by a unit of
government, including a city, county, state, or an Indian Tribe, the RRM, in cooperation
with the Residential Reentry Management Branch (RRMB) in the Central Office, must
develop the Statement of Work.
Contracts with facilities operated by non-governmental agencies are to be solicited for
through established procurement procedures using the Statement of Work for Juvenile
Facilities, after it is modified, if needed, to apply it to the particular procurement
requirements. After determining the need for services, the RRM should contact the
RRMB to discuss the appropriate SOW to use. In turn, the RRMB must work with the
Privatization and Special Projects Branch to coordinate the procurement process.
6. STUDY CASES. Courts may order studies of juveniles under the provisions of 18 U.S.C. §
5037(d) to provide more information or under 18 U.S.C. §§ 4241 through 4246 to determine
mental competency, sanity, or whether a mental disease or defect is present.
If the study is ordered to be conducted on an outpatient basis, it is to be arranged f or and
conducted under the supervision of the local U.S. Probation Office.
If the study is to be conducted in a contract facility, the Court will provide the Bureau with a
list of the questions to be answered by the study. If such questions are not provided initially,
Bureau staff must contact the Court, normally through U.S. Probation, to request them. The
study will be conducted at a juvenile contract facility capable of providing the service.
In addition to answering specific questions from the Court, the study report will augment the
Presentence Investigation Report that U.S. Probation prepares. It is expected to include the
results of:
■ a physical examination,
■ psychological and educational testing, and
■ a psychological and/or psychiatric examination.
P5216.06

4/26/2019

5

The RRM is to assure the study report’s timely completion.
7. A JUVENILE WITH A MENTAL DISEASE OR DEFECT. If a juvenile is found to
have a mental disease or defect under any of the provisions of 18 U.S.C. §§ 4243 through 4246,
he or she is to be held in a suitable facility until after his or her 18th birthday.
Suitable facilities may include juvenile facilities and mental health facilities and hospitals. The
juvenile may not have contact with pre-trial or sentenced adults.
After the 18th birthday, the RRM must review the juvenile’s case at least every six months to
determine if a transfer to another facility will provide appropriate treatment for the mental
disease or defect. When such a transfer is determined to be appropriate and the transfer is to a
Bureau-operated facility, it is to be accomplished through the Medical Designator, who must
also review possibilities for alternative placements.
8. JUVENILE HOLDOVERS. When in transit, a juvenile who has not attained his or her
18th birthday, as well as a juvenile sentenced under the JJDPA who has not yet attained his or
her 21st birthday, is to be held in a contract juvenile detention facility whenever one is
available. If there is no approved juvenile facility, an adult contract jail with the capability to
separate the juvenile from adult inmates may be used.
9. IDENTIFICATION IN TRANSIT. The file or document accompanying a juvenile in
transit who has not attained his or her 18th birthday, or is sentenced under the JJDPA and has
not attained his or her 21st birthday, is to indicate clearly the juvenile’s status as a juvenile, and,
if applicable, that the juvenile has an adult sentence.
10. PHOTOGRAPHS AND FINGERPRINTS. Photographs and fingerprints of a juvenile
who has not attained his or her 18th birthday, or is sentenced under the JJDPA, may be taken
without the Court’s permission to assure adequate identification and accountability of
committed delinquents and to alert federal law enforcement authorities in the event of an
unauthorized absence from custody. Distribution of photographs within the facility is
authorized to satisfy ordinary security and custodial requirements.
a. Information Submission to the FBI. Contract facility staff must submit a juvenile’s
fingerprints to the Federal Bureau of Investigation (FBI) on a Fingerprint Card (FD-249), upon
admission to the facility with a notation in the “additional information” block that “the subject
has been adjudicated a juvenile delinquent under 18 U.S.C. 5037” or “the subject has not
attained his/her 18th birthday but was sentenced as an adult.” The FBI will furnish the FBI
number and the arrest history, if one exists, and return the Fingerprint Card.

P5216.06

4/26/2019

6

b. Disclosure Limitation. Fingerprints and photographs of a juvenile who has not attained his
or her 18th birthday, or is sentenced under the JJDPA, may not be used as a method of
exchanging arrest information between law enforcement agencies.
11. DISCLOSURE OF JUVENILE RECORDS. 18 U.S.C. § 5038 limits the release of
information about juveniles. Therefore, when a request for information is received, no
information can be provided until the source of the request can be verified and a legitimate
“need to know” has been established. Normally, the information is to be given only to law
enforcement officials and immediate family members.
Information generated at juvenile court proceedings is sealed, and the release of these records is
restricted generally to courts, law enforcement agencies, victims, and treatment agency
administrators. Juvenile records can be released only to meet the circumstances set forth in 18
U.S.C. § 5038.
Persons, such as juvenile facility administrators, who receive information about a juvenile
sentenced under the JJDPA, may not disclose that information to anyone else, except staff at the
facility directly involved with the juvenile.
If the juvenile was found delinquent and adjudicated pursuant to 18 U.S.C. § 5031 et. seq., state
and local law enforcement, victims, and witnesses are not notified of the juvenile’s furlough,
escape, or release. However, release of information about the final disposition of the juvenile
proceeding is permitted to the victim or, if the victim is deceased, to the victim’s immediate
family. Those waived to adult court are considered adults and treated accordingly.
Retirement and disposal of juvenile files shall be in accordance with the Program Statement
Correctional Systems Manual.
12. JUVENILE PROGRAMS AND SERVICES
a. Contract Agency Policies. The Statements of Work for Secure Juvenile Facilities and
Community-Based Juvenile Facilities establish the types of programs and services required for
juveniles.
Consequently, it is important that the RRM ensure that each juvenile contract agency’s policies
are consistent with Bureau directives and reflect sound correctional practices. The RRM must
review these policies and practices during monitoring’s to ensure compliance.
b. Furloughs, Escorted Trips, and Community Service. Juveniles may be considered for
furloughs, escorted trips, and community service. Good professional judgement must be used
by both the contractor and the RRM when considering whether to allow a juvenile such
privileges. To ensure that appropriate guidelines and procedures are followed, the RRM’s
P5216.06

4/26/2019

7

review and approval are required for any furlough of a juvenile. Community service work must
be unpaid and benefit the community directly.
When determining whether to request a furlough, escorted trip, or community service,
contractors, whether governmental correctional agencies or private juvenile contractors, are to
follow their policies which are reviewed and approved during contract negotiations.
In all cases, the Program Statement on Central Inmate Monitoring must be followed, and the
contractor must contact the appropriate U.S. Probation Office(s) for their comments regarding a
furlough.
c. Financial Responsibility. Employed juveniles are expected to pay subsistence. The
amount should approximate 25% of the juvenile’s gross weekly income.
Juveniles are expected to meet all legitimate financial obligations. Staff are to assist juveniles
to develop a plan to meet these obligations.
Costs of incarceration are not charged to juveniles.
d. Marriage. If a juvenile desires to marry, advance approval is required, following the
procedures described in the Program Statement Marriage of Inmates if the juvenile is in
Bureau custody and from U.S. Probation if the juvenile is in the facility as a condition of
probation.
e. Driving. Unless approved in advance by the RRM, a juvenile may not drive while in
Bureau custody. Permission to drive may not be granted unless the juvenile has a valid driver’s
license and permission from the owner of the car to drive the vehicle. The vehicle must be
registered and have any insurance required by state law.
Permission from the RRM is required before a juvenile can take a driver’s test or obtain a
license.
REFERENCES
Program Statements
5100.08
Inmate Security Designation and Custody Classification (9/12/06)
5180.05
Central Inmate Monitoring System (12/31/07)
5270.09
Inmate Discipline Program (7/8/11)
5270.11
Special Housing Units (11/23/16)
5280.09
Inmate Furloughs (1/20/11)
5326.05
Marriages of Inmates (9/22/11)
5800.15
Correctional Systems Manual (9/23/16)
P5216.06

4/26/2019

8

5800.16
7300.09

Mail Management Manual (4/5/11)
Community Corrections Manual (8/1/16)

BOP Forms
None.
ACA Standards
■ American Correctional Association Third Edition Standards for Adult Correctional Institutions:
4-4306
■ American Correctional Association Third Edition Standards for Adult Local Detention
Facilities: 4-ALDF-2A-32, 4-ALDF-2A-37
■ American Correctional Association Second Edition Standards for Administration of
Correctional Agencies: 2-CO-4B-05,2-CO-4B-06
■ American Correctional Association Standards for Adult Correctional Boot Camp Programs:
None
American Correctional Association Standards are maintained at each institution and will be made
available for all staff to review.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5216.06

4/26/2019

9

